Name: 90/403/EEC: Council Decision of 27 July 1990 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  cooperation policy;  means of agricultural production
 Date Published: 1990-08-07

 Avis juridique important|31990D040390/403/EEC: Council Decision of 27 July 1990 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries Official Journal L 208 , 07/08/1990 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 33 P. 0106 Swedish special edition: Chapter 3 Volume 33 P. 0106 *****COUNCIL DECISION of 27 July 1990 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries (90/403/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Directive 89/366/EEC (2), and in particular Article 15 (1) thereof, Having regard to the proposal from the Commission, Whereas, by Decision 81/956/EEC (3), as amended by Decision 88/573/EEC (4), the Council declared that seed potatoes harvested and officially controlled in Austria and Switzerland afforded the same assurances as those harvested and controlled within the Community; Whereas the validity of that equivalence expires on 30 June 1990; Whereas it has been shown that the conditions on which the Community findings were based at the outset are still fulfilled as regards the standards and procedures applicable to the certification of seed potatoes in Austria and Switzerland; Whereas it is therefore appropriate to extend the validity of the equivalence for a further five years, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 81/956/EEC '30 June 1990' is hereby replaced by '30 June 1995'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 July 1990. For the Council The President E. RUBBI (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 159, 10. 6. 1989, p. 59. (3) OJ No L 351, 7. 12. 1981, p. 1. (4) OJ No L 313, 19. 11. 1988, p. 44.